Exhibit 10.2

AMENDMENT NUMBER FIVE TO

ROCK-TENN COMPANY

2004 INCENTIVE STOCK PLAN

Pursuant to the power reserved in § 15 of the Rock-Tenn Company 2004 Incentive
Stock Plan, Rock-Tenn Company hereby amends the Plan as follows:

1. Section 14 of the Plan is hereby amended to read as follows:

If there is a Change in Control of the Company, then as of the Change Effective
Date for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants and Stock
Unit Grants on such date automatically shall be deemed 100% satisfied as of such
Change Effective Date, and the Board shall have the right (to the extent
expressly required as part of such transaction) to cancel such Options, Stock
Appreciation Rights, Stock Grants and Stock Unit Grants after providing each
Eligible Employee and Director a reasonable period to exercise his or her
Options and Stock Appreciation Rights and to take such other action as necessary
or appropriate to receive the Stock subject to any Stock Grants and the cash
payable under any Stock Unit Grants; provided, if any issuance or forfeiture
condition described in this § 14 relates to satisfying any performance goal,
such issuance or forfeiture condition shall be deemed satisfied under this § 14
at the maximum payout, unless the period during which the performance goal is to
be measured has ended before the Change Effective Date, in which event such
issuance or forfeiture condition shall be based on the actual performance level
achieved during the measurement period.

This Amendment Number Five shall be effective as of March 28, 2011.

 

ROCK-TENN COMPANY By: /s/ Robert B. McIntosh Title: Executive Vice President
Date: March 28, 2011